Citation Nr: 1711261	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability (degenerative disc disease of the lumbar spine with radiculopathy and/or other nerve impingement resulting in leg pain), claimed as due to VA treatment (hernia surgery) in August 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

The Veteran participated in a Travel Board hearing in August 2009, and a copy of the hearing transcript has been associated with the record.  

In November 2009, the Board issued a decision denying the Veteran's claim for entitlement to compensation benefit under 38 U.S.C.A. § 1151 for additional disability (degenerative disc disease of the lumbar spine with radiculopathy), claimed as due to VA treatment (hernia surgery) in August 2002.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in April 2010, the Court issued an Order, granting a motion to remand the Board's November 2009 decision that denied the Veteran's claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability (degenerative disc disease of the lumbar spine with radiculopathy).  

The Board has noted that in the motion for remand that was granted by the Court in April 2010, it was noted that the Veteran's contentions included an allegation that he had a pinched nerve as a result of his hernia surgery, and that this nerve impingement was responsible for his leg pain.  The Board has therefore modified the description of the issue set forth on the title page in order to fully reflect these contentions.    

The Board notes that this case was previously remanded in March 2011 for additional development.  

The RO denied the Veteran's claim for entitlement to service connection for vertigo/dizziness in an October 2014 rating decision.  The Veteran did not appeal the October 2014 rating decision, therefore, that issue is not before the Board at this time.  

The Board notes that the Veteran submitted statements suggesting his stomach condition, gastroesophageal reflux disease (GERD), hiccups, abdominal scar, left hand carpal tunnel syndrome, left knee condition, and ventral hernia are related to the 2002 surgery.  In an October 2016 letter the RO took appropriate action, informing the Veteran that he needs to file a formal claim as to those issues.  Therefore, there is no need for referral of those issues to the Agency of Original Jurisdiction (AOJ).  However, the Veteran is invited to submit a formal claim for entitlement to 38 U.S.C.A. § 1151 benefits for those disabilities.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran contends that he has degenerative disc disease of the lumbar spine with radiculopathy, claimed as back problems, leading to his left leg, related to hernia surgery in August 2002.  The Veteran's contentions also included an allegation that he had a pinched nerve as a result of his hernia surgery, and that this nerve impingement was responsible for his leg pain.  

In October 2014, J. Goodstein, M.D., opined that the 2002 surgery was below the standard of care because it involved placement of a prolene mesh, which should not be placed into the peritoneal cavity unless used with a backing which will protect the intestine from becoming enmeshed in the prolene.  He further opined that, "Ideally, the operative procedure should have been performed without mesh, at all, because once you encounter an enterotomy during an abdominal surgery the category changes from clean to clean/contaminated and, therefore, a significant possibility of infection develops, involving the foreign body placed in the abdomen."  Dr. Goodstein further opined, "The problems that the patient developed were a direct consequence of using mesh in the peritoneal cavity; in particular, in a case where the patient suffered an enterotomy."  

The Board finds that this opinion's reference to "The problems that the patient developed" is vague as to whether it applies to the claimed back/nerve condition and, at any rate, does not provide sufficient rationale as to how or why the Veteran's back / nerve condition is due to use of the prolene mesh.  Nevertheless, the Board finds that the opinion provides an indication that there may be a causal connection between the use of a prolene mesh and the Veteran's back/nerve condition.  The record, to include an April 2009 VA examination report and a July 2011 VA addendum opinion, and September 2015 VA medical exams, does not otherwise include competent evidence to determine whether it is at least as likely as not that such a connection exists.  Therefore, the Board must remand the matter to obtain another opinion to allow for such a determination.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a VA examiner for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled.  The examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy and/or any nerve impingement of any type (whether located in the back or elsewhere) was caused by the proline mesh that was used during the 2002 hernia surgery? The examiner should address Dr. Goodstein's October 2014 statement.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such lay statements, to include the Veteran's contention that several doctors had told him that he has a pinched nerve as a result of his hernia surgery and that this nerve impingement was responsible for his back and leg disability, must be specifically acknowledged and considered in formulating any opinion.  

2.  After completion of the above, review the expanded record.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




